Citation Nr: 1142868	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  09-49 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michelle M. Celli, General Attorney


INTRODUCTION

The Veteran served on active duty from December 1993 to April 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim of entitlement to service connection for tinnitus.


FINDINGS OF FACT

1.  The Veteran served as a Manned Aerospace Journeyman in service, as a result of which he was exposed to loud noises.

2.   The Veteran's current tinnitus had its onset during his period of active service.
 

CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In this decision, the Board grants service connection for tinnitus, which constitutes a complete grant of benefits sought on appeal.  As such, no discussion of VA's duties to notify or assist is necessary.

Service Connection

In written statements, the Veteran asserts he has recurrent, bilateral tinnitus, describing it as ringing in his ears that occurs on a weekly basis and lasts for two to three minutes at a time.  The Veteran associates his tinnitus with his constant exposure to loud noises from jet engines while performing his crew chief duties on the flight line.  Employed as a firefighter since service, the Veteran denies a significant history of post-service occupational or recreational noise exposure.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases, including tinnitus, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2011).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2011).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, 
(2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Although the Veteran reports the onset of tinnitus in service, the Board notes that the Veteran's service treatment records are negative for any recorded complaints of tinnitus or a diagnosis of tinnitus.  During service, in June 1996, a Hearing Conservation Examination shows that the Veteran had normal bilateral hearing and no audiologically related complaints.  The Veteran indicated that he had not experienced any ringing in the ears, although the examination reflects that the Veteran was routinely exposed to hazardous noises and that he had been exposed to loud noises within the fifteen hours prior to the examination.  It was noted that the Veteran used single flange plugs at the time but was requesting new ear plugs.  As a result of the examination, he was issued triple flange hearing protectors.  

Following service, the Veteran underwent a VA audiological examination in October 2009, and was diagnosed with bilateral tinnitus.  At his examination, the Veteran reported that tinnitus had been present for at least ten years, dating back to his military service.  In determining that the Veteran's tinnitus was not related to his active service, the VA examiner emphasized the high correlation between hearing loss, tinnitus, and noise exposure.  Because the Veteran's separation examination showed normal hearing, the VA examiner opined that it is not at least as likely as not that the Veteran's tinnitus is a result of noise exposure during his military service.  The VA examiner explained that normal hearing from service strongly suggests that any reported tinnitus is less likely to be from noise exposure in service.  The examiner did not comment or offer an opinion as to the more likely etiology of the Veteran's tinnitus.  

On appeal, the Veteran's representative argues that the VA examination was inadequate because it failed to take into consideration that tinnitus can be present in the absence of hearing loss.  In support of this assertion, the Veteran's representative cited the American Tinnitus Association (ATA) website, which allegedly states that tinnitus due to acoustic trauma can and does occur in the absence of hearing loss.  However, as the Veteran's representative did not submit evidence from the ATA's website, the Board notes that this information is not of record for review and therefore is of limited probative value.
  
Although the VA examiner provided a negative opinion regarding the etiology of the Veteran's tinnitus, the Board finds that the Veteran's testimony as to the incurrence of tinnitus in service is both competent and credible.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that lay persons are not competent to opine as to medical etiology or render medical opinions; however, lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection).  While the VA examiner considered the absence of corroborating evidence in the Veteran's service treatment records to be significant, the Board finds it probative that the June 1996 in-service examination established that the Veteran's service duties involved constant, hazardous noise exposure and as a result, the Veteran requested additional hearing protection.  As such, the Board concludes that the Veteran's report of the onset of tinnitus in service is consistent with his exposure to hazardous noise.

Further, although the VA examiner reviewed the Veteran's claims file, the examiner did not address the Veteran's report of the onset of tinnitus in service.  This omission is significant, as it is possible that the Veteran developed tinnitus in service independent of his reported exposure to hazardous noise in 1996.  In fact, at the 2009 VA examination, the Veteran reported tinnitus for the past ten years, or back to around 1999.  Moreover, the Board finds it noteworthy that the VA examiner did not repudiate the Veteran's assertions that his tinnitus had its onset in service.  Rather, the VA examiner focused on the causal relationship of the Veteran's noise exposure to any recorded findings of tinnitus or hearing loss in service.  Because the VA examiner failed to address the Veteran's competent report of the onset of tinnitus in service, the Board finds the opinion to be less probative than the Veteran's own assertions.

In addition, the Board finds that the Veteran has provided credible and competent written testimony as to the continuity of symptoms since his separation from service.  As the Veteran is competent to report a continuity of symptomatology since the initial in-service manifestation of his tinnitus, he is competent to relate his current tinnitus to his active service.  See Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009).

Because the Board has determined that the Veteran's tinnitus had its onset in service, the Board finds that service connection for tinnitus is warranted.  In this case, service incurrence has been shown by satisfactory lay evidence and continuity of the disability since service.  All reasonable doubt has been resolved in favor of the claimant in making this decision.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for tinnitus is granted.



____________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


